DETAILED ACTION

This Office Action is in response to the Amendment filed July 27, 2022. Claim(s) 1, 4-5, 8, 11, 14-16, and 19-20 have been amended. Therefore, Claim(s) 1-20 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer

The terminal disclaimer filed on 7/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,731,523 B2, U.S. Patent No. 9,277,023 B1, U.S. Patent No. 10,142,430 B1, U.S. Patent No. 10,601,940 B2, and U.S. Patent No. 10,972,565 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claim(s) 1-20 is/are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art of record does not disclose or suggest either singly or in combination receiving, from an originator server, information to be delivered via a push notification associated with a mobile application; retrieving destination information of the push notification, wherein the destination information includes information to identify one or more target devices on which the push notification is intended to be delivered; retrieving, from a data store, a set of push information associated with the one or more target devices, the push information comprising information related to push formats of the one or more target devices; processing the push information to determine a particular push format for the push notification to be transmitted to a particular target device; responsive to determining, based on the particular push format, that a presentation of the information via the push notification should be customized, customizing the presentation of the information; and transmitting the information to the particular target device via the push notification to present the customized information in accordance with the particular push format.
For these reasons, the Examiner believes the limitations indicated above and in combination with the rest of the limitations are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        8.12.2022